El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Mediante una resolución emitida el 18 de marzo de 1998, consolidamos los recursos de epígrafe y expedimos mandamiento de certiorari dirigido al Tribunal de Circuito de Apelaciones.
El Recurso Núm. CC-98-161 fue presentado por la Au-toridad de Carreteras y Transportación de Puerto Rico (en adelante la A.C.T.); el Núm. CC-98-163, por la Junta de Calidad Ambiental (en adelante la J.C.A.). En ellos se so-licita la revisión de dos (2) resoluciones emitidas por el Tribunal de Circuito de Apelaciones durante la considera-ción de un recurso presentado por Colón Cortés y otros (en adelante los recurridos) para revisar las actuaciones de la J.C.A. y la A.C.T. en el proceso de declaración de impacto ambiental del proyecto vial conocido como la “Ruta 66”.
En esencia, los casos consolidados requieren que resol-vamos si el foro apelativo posee jurisdicción para conside-rar los méritos del recurso instado por los recurridos. Exa-*438minadas las alegaciones de las partes y el derecho aplicable, resolvemos que el Tribunal de Circuito de Apela-ciones carece de jurisdicción para considerar el recurso, toda vez que éste fue presentado, prematuramente. Resol-vemos, además, que la notificación de la J.C.A. a la A.C.T., en términos de que la declaración de impacto ambiental sometida cumple con la Ley sobre Política Pública Ambien-tal, Ley Núm. 9 de 18 de junio de 1970, según enmendada, 12 L.P.R.A. see. 1121 et seq., es inválida, pues la J.C.A. no ha finalizado el trámite de vistas públicas en conformidad con su Reglamento sobre Declaraciones de Impacto Am-biental y su ley orgánica.
r-H
En el recurso presentado ante el Tribunal de Circuito de Apelaciones, los recurridos les imputan a la J.C.A. y a la A.C.T. la comisión de cuatro (4) errores. En esencia, los recurridos cuestionan la conformidad de la Declaración de Impacto Ambiental (en adelante la DIA) del proyecto con la Ley sobre Política Pública Ambiental, y la reglamentación que la complementa. Los hechos son los siguientes. En julio de 1992, la A.C.T. circuló una DIA preliminar (en adelante DIA-P), en la que describió la acción pro-puesta como la construcción de un expreso con acceso con-trolado, con una extensión aproximada de 24.3 kilómetros a través de los municipios de San Juan, Trujillo Alto, Carolina y Canóvanas. El expreso comenzaría en la carretera PR-21 en Río Piedras, cerca de la Penitenciaría Estatal, y terminaría en la intersección de las carreteras PR-188 y PR-3, en Canóvanas. Véase la Declaración de Impacto Am-biental Preliminar de julio de 1992, Autoridad de Carrete-ras, Parte 1, Sec. 1.0. No obstante, en la DIA-P se planteó la posibilidad de extender la vía hasta Fajardo. Véase Id., Sec. 3.1.
*439La J.C.A. informó oportunamente al público sobre la disponibilidad de la DIA-P y designó un panel examinador para dirigir las vistas sobre el proyecto propuesto. El 15 de abril de 1993, luego de celebradas las vistas públicas, el panel rindió un informe.
Determinó que para poder evaluar adecuadamente el impacto ambiental de la acción propuesta era necesario ampliar la información consignada en la DIA-P mediante un suplemento o una DIA final (en adelante DIA-F). En el suplemento o la DIA-F, la A.C.T. debía atender varios se-ñalamientos específicos del panel.
Entre sus señalamientos, el panel indicó que la DIA-P no cumplía con la Sec. 5.3.7(b) del Reglamento sobre De-claraciones de Impacto Ambiental (en adelante el Regla-mento sobre DIA), Reglamento Núm. 3106 de 4 de junio de 1984 de la Junta de Calidad Ambiental. Esta disposición le exige a la agencia proponente “[d]ar consideración subs-tancial [en la DIA] a cada alternativa evaluada en forma detallada, incluyendo la acción propuesta, de manera que las personas que utilicen la DIA puedan evaluar y compa-rar los méritos de cada alternativa”. Id., pág. 22. El panel señaló también que la DIA-P no discutía el impacto secun-dario o indirecto que tendría el desarrollo socioeconómico a lo largo de la vía propuesta. Además, ante la posible exten-sión de la vía hasta Fajardo, el panel recomendó discutir el impacto ambiental acumulativo de todas las etapas del proyecto.
Mediante una resolución emitida el 13 de mayo de 1993, la J.C.A. aprobó el informe del panel en todas sus partes, lo que significaba que la A.C.T. tenía que discutir con mayor detalle, entre otros aspectos: (1) las alternativas evalua-das, (2) las presiones de desarrollo a lo largo de la vía y (3) el impacto ambiental acumulativo de todas la etapas del proyecto.
*440El 2 de mayo de 1996, la A.C.T. circuló un suplemento a la DIA-P (en adelante DIA-S). El proyecto se describía ahora como “una vía expreso con una longitud aproximada de 16 kilómetros ..., comenzando en el Municipio de Carolina[,] a la [a]ltura [del centro comercial] Plaza Carolina[,] y finalizando en Canóvanas[,] en el mismo punto donde se proponía finalizar originalmente, pero des-plazada a la altura de la [carretera] PR-962 ...”. Suple-mento a la Declaración de Impacto Ambiental de febrero de 1996, Parte 1, Sec. 1.0, pág. 1-6. La variaciones entre esta concepción y la original respondieron, según la A.C.T., “a los fines de proveer un sistema de transportación que sir[viera a] la región [E]ste y que a su vez redujera] el potencial de impacto en los recursos físicos y naturales del área circundante”. Véase Id., pág. 1-1.
En la DIA-S, sin embargo, se reconocía aún la posibili-dad de futuras extensiones de la vía, entre ellas, una fase de Canóvanas a Río Grande (segunda fase). No obstante, la A.C.T. aseguró que el “el proyecto[,] según presentado en ... [la DIA-S,] y de acuerdo con la reglamentación federal vigente, no constituya] la segmentación de un proyecto mayor y[,] por lo tanto[,] deb[ía] ser evaluado de acuerdo con sus propios méritos”. Id., pág. 1-13. La A.C.T. indicó que sometería posteriormente los documentos pertinentes para la construcción de la segunda fase del proyecto.(1) Id.
El 24 de mayo de 1996, los recurridos presentaron una moción ante la J.C.A. para solicitar la preparación de una nueva DIA. Alegaron que la A.C.T. había desatendido los requerimientos específicos de la J.C.A. y, en su lugar, había presentado una DIA-S que trataba sobre un proyecto dis-tinto del descrito en la DIA-P. El 10 de junio de 1996, la J.C.A. emitió una resolución en la que resolvió acoger bajo estudio la moción y le solicitó a la A.C.T. sus comentarios. *441El 27 de junio de 1996 se celebraron vistas públicas sobre la DIA-S. Los recurridos comparecieron y reiteraron allí lo planteado en su moción con respecto a la necesidad de una nueva DIA. El 9 de agosto de 1996, la A.C.T. presentó ante la J.C.A. una moción, en la cual se opuso a la solicitud de los recurridos.
El 29 de enero de 1997, el Sr. Héctor Russe Martínez, Presidente de la J.C.A., le envió una carta al Sr. Carlos Pesquera, Secretario del Departamento de Transportación y Obras Públicas(2) en la cual le informó lo siguiente(3)
Entendemos que al presentar ... [la DIA-S] su instrumenta-lidad ha cumplido con el Artículo 4(C) de la Ley sobre Política Pública Ambiental ....
De acuerdo a la Sección 5.2.1 del Reglamento sobre Declara-ciones de.Impacto Ambiental... el proceso realizado cumple con lo requerido en dicho reglamento, debido a que el cambio pro-puesto se considera un proyecto independiente de cualquier otro tramo que se proponga realizarse en el futuro. Cualquier proyecto de construcción de carretera que conecte al evaluado en este documento será tratado como un proyecto individual para el cual se deberá someter el documento ambiental corres-pondiente ....(4) Caso Núm. CC-98-163, Apéndice, Anejo 4, pág. 13.
Así las cosas, el 16 de abril de 1997 los recurridos pre-sentaron un recurso de revisión ante el Tribunal de Cir-cuito de Apelaciones. Alegaron que la J.C.A. nunca había resuelto su moción para solicitar la preparación de una nueva DIA, y que conocieron la decisión contenida en la *442carta citada a través de una noticia publicada en la prensa el 13 de febrero de 1997. En su escrito, los recurridos im-pugnaron la suficiencia de la DIA-S, así como la decisión de la A.C.T. de considerarla como una DIA final (en adelante DIA-F).
El Tribunal de Circuito de Apelaciones desestimó el re-curso por prematuro debido a la ausencia de una decisión final de la J.C.A. de la cual recurrir. Los recurridos compa-recieron entonces ante esta Corte mediante una petición de certiorari y una moción en auxilio de jurisdicción, las cua-les denegamos mediante una resolución emitida el 24 de junio de 1997, en el Caso Núm. CC-97-340, Colón Cortés y otros v. Junta de Calidad Ambiental y Autoridad de Carreteras y Transportación. El recurso pendiente en este mo-mento ante la consideración del Tribunal de Circuito de Apelaciones lo presentaron los recurridos el 9 de octubre de 1997, al enterarse de que la A.C.T. había publicado un aviso en la prensa el 16 de agosto de 1997, en el cual se informaba acerca de la disponibilidad de la DIA-F del proyecto. La A.C.T. y la J.C.A. solicitaron la desestimación del recurso por falta de jurisdicción. Alegaron que éste fue presentado tardíamente.
El Tribunal de Circuito de Apelaciones denegó la solici-tud de desestimación mediante una resolución emitida el 18 de diciembre de 1997. La A.C.T. y la J.C.A. presentaron sendas mociones de reconsideración, las cuales fueron de-negadas mediante una resolución emitida el 25 de febrero de 1998.
Inconformes, la J.C.A. y la A.C.T. presentaron sendos recursos de certiorari ante este Tribunal para revisar dichas resoluciones. Son éstos los recursos consolidados Núms. CC-98-161 y CC-98-163. Luego de varios incidentes procesales, los recurridos presentaron una moción en auxi-lio de nuestra jurisdicción en la que solicitaron que orde-nemos la paralización de la construcción del proyecto hasta *443tanto resolvamos ambos recursos. En la alternativa solici-taron que los resolvamos con la mayor premura posible.
Examinados los méritos de sus planteamientos, emiti-mos una resolución el 9 de noviembre de 1998 en la que ordenamos a las partes a que en un término no mayor de diez (10) días mostraran causa por la cual no debíamos “revocar las resoluciones recurridas y ordenar la desesti-mación del recurso de revisión pendiente ante el Tribunal de Circuito de Apelaciones por prematuro, toda vez que no existe una DIA final debidamente aprobada que le permita a la ACT continuar con la construcción del proyecto”. Re-solución de 9 de noviembre de 1998, pág. 2. En específico, requerimos a las partes que discutieran lo siguiente:
1. si la Junta de Calidad Ambiental ha emitido una decisión de conformidad con el inciso (c) del artículo 14 de su ley orgá-nica, 12 L.P.R.A. [sec]. 1134(c) (1997), resolviendo la moción presentada por la parte recurrida el 24 de mayo de 1996, en la cual le solicitaron a esa agencia que le ordenara a la ACT pre-parar una nueva DIA, y
2. si, ante las circunstancias particulares de este caso, la ACT podía considerar como DIA-F la DIA-S, en ausencia de una re-comendación específica de la JCA. Id.
Las partes dieron cumplimiento a nuestra resolución. Así pues, con el beneficio de su comparecencia, y exami-nado el derecho aplicable, resolvemos.
HH J — I
En la primera resolución recurrida, el Tribunal de Cir-cuito interpretó que el Reglamento sobre DIA establece un término de treinta (30) días para presentar comentarios sobre la DIA-F. Concluyó, en consecuencia, que el término para solicitar la revisión comienza a contar luego de haber transcurrido ese período de comentarios. Según esta teo-ría, determinó que tenía jurisdicción.
*444En la segunda resolución recurrida, sin embargo, el Tribunal de Circuito de Apelaciones aplicó la Sec. 3.14 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2164, y determinó que el término de revisión judicial no había co-menzado a contar debido a que la J.C.A. nunca les notificó a los recurridos su decisión en la que se adoptaba la DIA-F.
Los recurrentes argumentan, contrario a lo que deter-minó el Tribunal de Circuito de Apelaciones en su primera resolución, que el Reglamento sobre DIA no establece un término para comentar la DIA-F. Sostienen, por lo tanto, que el término de revisión comienza a transcurrir efectiva-mente a partir de la fecha de publicación del aviso exigido por el Reglamento sobre DIA para informar sobre la dispo-nibilidad de la DIA-F.
En cuanto a los argumentos ofrecidos por el Tribunal de Circuito de Apelaciones en la segunda resolución recu-rrida, los recurrentes sostienen que la J.C.A. no tiene obli-gación jurídica alguna de aceptar la DIA-F y que es inco-rrecta la aplicación del requisito de notificación exigido por la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico. Sostienen que el pro-cedimiento ante la J.C.A. culminó con la publicación del aviso en la prensa y que, a partir de esa fecha, comenzó a contar el término para solicitar la revisión de la DIA-F.
Tanto la J.C.A. como la A.C.T. parten de la premisa de que la A.C.T. podía considerar la DIA-S (es decir la DIA-P suplementada) como una DIA-F en las circunstancias par-ticulares de este caso y de que la J.C.A. culminó el proceso de vistas públicas de acuerdo con el Reglamento sobre DIA. Ello es incorrecto.
La See. 5.5.6.1 del Reglamento sobre DIA, supra, págs. 27-28, establece que una agencia proponente podrá considerar una DIA-P como DIA-F cuando:
*445a. La DIA Preliminar preparada satisfaga todos los requisitos del Artículo 4(C) de la Ley Número 9, del 18 de junio de 1970, según enmendada, y de este Reglamento.
b. Los comentarios hechos sobre la DIA Preliminar sean favorables.
c. La preparación de una DIA Final constituya una repetición de la información incorporada a la DIA Preliminar.
ch. No existan comentarios de importancia que considerar en una DIA Final, y
d. Cuando la Junta así lo recomiende.
Según surge de los hechos consignados en el Acápite I anterior, la agencia proponente en este caso, la A.C.T., no podía considerar la DIA-S como DIA-F en virtud de ninguno de los incisos (a) al (ch) transcritos. La J.C.A. le requirió específicamente a la A.C.T. que preparara un suplemento a la DIA-P. La única forma en que la A.C.T. podía tomar la DIA-S como DIA-F era, luego de que la J.C.A. determinara que la A.C.T. había cumplido con lo requerido, aceptara la DIA-S y recomendara la publicación de ésta como DIA-F. Sostener lo contrario sería aceptar que la resolución de la J.C.A., en la que se exigía la preparación del suplemento de la DIA-P, carecía de fuerza alguna y que su cumplimiento quedaba al arbitrio de la A.C.T. Ello sería contrario a la política pública ambiental y a la función que este Tribunal le ha reconocido a la J.C.A. de “velar por el fiel cumplimiento de la política pública y los requisitos procesales y sustantivos contenidos en la [Ley sobre Política Pública Ambiental] y los reglamentos aprobados a su amparo’ ”. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 176 (1998) (citando a García Oyola v. J.C.A., 142 D.P.R. 532 (1997)); véase, además, Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998).
Las únicas “autorizaciones” de la J.C.A. a estos efectos son la carta enviada al Dr. Carlos Pesquera el 29 de enero de 1997 y otra que el Sr. Héctor Russe Martínez, Presi-dente de la J.C.A., le envió el 15 de agosto siguiente al Dr. Carlos Colón de Armas, Subdirector Ejecutivo de la A.C.T. *446La parte pertinente del contenido de esta última carta es el siguiente:
La Autoridad de Carreteras y Transportación ha cumplido con las disposiciones establecidas en el Artículo 4(C) de la Ley Número 9 del 18 de junio de 1970, según enmendada, conocida como la Ley sobre Política Pública Ambiental y con la Sección 5.5.6.1 del Reglamento sobre Declaraciones de Impacto Am-biental (en adelante “RDIA”) convirtiéndose así la Declaración de Impacto Ambiental Preliminar JCA 92-0007(AC) en una De-claración de Impacto Ambiental Final. Por este medio se le au-toriza a publicar el aviso público determinando que la Declara-ción de Impacto Ambiental Preliminar se ha convertido en una Declaración de Impacto Ambiental Final según lo establecido por la Sección 5.5.6.2 del RDIA y teniendo que cumplir también con los requisitos sobre avisos y notificaciones establecidos en la Sección 6 del RDIA. Caso Núm. CC-98-163, Apéndice, Anejo 8, pág. 117.
Ambas cartas —tanto la de 29 de enero como la de 15 de agosto— son insuficientes para dar por finalizada la etapa de vistas públicas y consideración de los comentarios de la ciudadanía y, en consecuencia, declarar que la DIA-P some-tida por la A.C.T. cumple con el Art. 4(c) de la Ley Sobre Política Pública Ambiental, supra, y que por ello se ha con-vertido en la DIA-F. Veamos.
I — I H — I 1 — 1
Los recurridos en este caso presentaron una moción el 24 de mayo de 1996 ante la J.C.A., en la que solicitaron la preparación de una nueva DIA. El 10 de junio de 1996, la J.C.A. acogió esta moción y le solicitó a la A.C.T. sus comentarios. Al respecto, indicó en su resolución lo si-guiente:
Luego de discutidos todos los méritos de este asunto y al am-paro de los poderes y facultades que le confiere a esta Junta de Calidad Ambiental la ... Ley Sobre política Pública Ambiental ... por la presente esta junta RESUELVE:
Se acoge bajo estudio la Moción de la Leda. Jessica Rodríguez del 24 de mayo de 1996. Se solicita a la Autoridad de Carreteras *447comente las alegaciones de la comunidad. Resolución y Notifi-cación de la Junta de Calidad Ambiental de 10 de junio de 1996, Apéndice, pág. 1126.
El 27 de junio de 1996 la J.C.A. celebró vistas públicas en las cuales, entre otras cosas, se discutieron los méritos de la solicitud de los recurridos. El 9 de agosto de 1996, la A.C.T. presentó ante la J.C.A. una moción oponiéndose a la solicitud de preparación de una nueva DIA. La J.C.A., sin embargo, no resolvió expresamente la controversia plan-teada por los recurridos. Por esta razón, en nuestra orden de mostrar causa le requerimos a las partes que discutie-ran si la J.C.A. debía resolver la moción de los recurridos como condición para dar por finalizado el proceso de elabo-ración de la DIA-F.
En su comparecencia ante nos, las peticionarias sostie-nen que la J.C.A. no está obligada a emitir una resolución en cuanto a la moción para solicitar una nueva DIA pre-sentada por los recurridos. Aducen, en esencia, que esa so-licitud se enmarca dentro de los procesos investigativos de la agencia, las cuales no requieren que la entidad emita decisiones que adjudiquen o resuelvan una controversia. Añaden que la participación de los recurridos se dio en el contexto de la intervención pública dispuesta por el Regla-mento sobre DIA; la cual, a su juicio, se limita a “comen-tar” el contenido de la declaración de impacto ambiental. En este contexto aducen que considerar que la ciudadanía puede requerir información a la J.C.A. y hacer plantea-mientos que deben ser resueltos por dicho organismo, se-ría, en términos prácticos, convertir el proceso de conside-ración de una declaración de impacto ambiental en un proceso adjudicativo, de forma contraria a la ley y a los reglamentos aplicables.
Coincidimos en que el proceso de elaboración de una declaración de impacto ambiental es un procedimiento sui géneris. De ordinario, no constituye propiamente un proceso de naturaleza adjudicativa. Tampoco constituye un *448proceso de naturaleza reglamentaria. Como nos afirman las agencias peticionarias, la participación del público general en todo este proceso, normalmente, consiste en co-mentar y proveer la información necesaria para que en la acción o decisión examinada se tomen en consideración sus consecuencias ambientales significativas.
Ahora bien, la ley orgánica de la J.C.A. contiene disposiciones específicas que regulan la realización de vistas públicas en esa agencia. Según el Art. 14 de esta ley, las vistas públicas pueden ser realizadas por la Junta “motu proprio o a solicitud de parte interesada en relación con cualquiera de los asuntos relacionados con la [;implantación de la Ley Sobre Política Pública Ambiental]”. (Énfasis suplido.) 12 L.P.R.A. see. 1134. Más adelante la ley enumera varios requisitos procesales que deben ser satisfechos.
Evidentemente, la consideración de una declaración de impacto ambiental hace viable la implantación de la política pública de dicha ley. En vista de ello, es forzoso concluir que los requisitos estatutarios de naturaleza procesal aplicables a las vistas públicas que contiene la ley orgánica de la J.C.A. se extienden a los procesos de evaluación de declaraciones de impacto ambiental. Véase, además, las Reglas de Procedimiento de Vistas Administrativas de la Junta de Calidad Ambiental de Puerto Rico de 1988. De este modo, las disposiciones en torno a la notificación, resolución de controversias y revisión judicial, entre otras, tienen el mismo alcance y vigor en todas las vistas públicas que realiza la J.C.A., independientemente de su objetivo. Su cumplimiento, en consecuencia, no queda a su arbitrio. Por lo tanto, cuando, durante la celebración de una vista pública en la que se considera una DIA, se presenta ante la J.C.A. un asunto que requiera ser adjudicado por no ser un mero comentario, conforme al mandato de su ley orgánica, la J.C.A. tiene que resolverlo y notificar su determinación a las partes interesadas.
*449En este contexto, la solicitud- de los recurridos para que se preparara una nueva DIA no fue un mero comentario. Constituyó una solicitud formal a la Junta dentro del proceso de evaluación de la declaración de impacto ambiental que, por su naturaleza, requiere que sea resuelta mediante resolución. Ante estas circunstancias, la J.C.A. tenía que cumplir con el Art. 14 de su ley orgánica, supra, el cual establece, en la parte pertinente, lo siguiente:
La Junta celebrará vistas públicas, motu proprio o a solicitud de parte interesada en relación con cualquiera de los asuntos relacionados con la implementation de ... [esta ley —la Ley sobre Política Pública Ambiental — ] ...
(c) La Junta dictará la resolución pertinente o emitirá su decisión dentro de un término razonable después de la celebra-ción de la vista, que no será mayor de sesenta (60) días y noti-ficará con copia a cada una de las partes interesadas. La noti-ficación de la resolución o decisión de la Junta se efectuará por correo certificado y contendrá una certificación del Secretario de la Junta. (Énfasis suplido.) 12 L.P.R.A. sec. 1134(c).
Al día de hoy, la J.C.A. nunca ha notificado una resolu-ción o decisión con respecto a una controversia ante su consideración. Las cartas que la J.C.A. le envió a la A.C.T. no satisfacen los requisitos de notificación exigidos por la disposición antes transcrita.
Por otro lado, las vistas públicas que son realizadas por la J.C.A. en los procesos de elaboración de una DIA se rigen no sólo por la Ley Orgánica de la Junta, 12 L.P.R.A. see. 1121 et seq., sino también por el Reglamento sobre DIA. Ambos cuerpos establecen los aspectos procesales que deben ser cumplidos. En específico, la Sec. 7.1 del Reglamento sobre DIA, supra, pág. 29, dispone que, la J.C.A. “podrá celebrar vistas públicas sobre todo asunto o acción relacionado con [el Reglamento] cuando así lo considere necesario”. Esto incluye los procedimientos de elabo-*450ración de una DIA. Por su parte, la See. 7.3 del Reglamento sobre DIA, supra, pág. 30, dispone, que la Junta
[djeberá notifica[r] al público la fecha, hora, lugar y el propó-sito de la vista a celebrarse, conforme a los requisitos conteni-dos en la Sección 6.1 de este Reglamento. Esta notificación de-berá publicarse en dos periódicos por lo menos treinta (30) días calendario antes de la fecha en que habrá de celebrarse la vista pública. Dicha notificación interrumpirá todo trámite o término provisto en este Reglamento hasta tanto finalice el proceso de vistas públicas mediante Resolución correspondiente de la Junta. (Enfasis suplido.)
En conformidad con lo anterior, la notificación de que serán realizadas vistas públicas interrumpe todo trámite o término relacionado al proceso de evaluación de la DIA hasta tanto la J.C.A. emita una resolución en la que dé por finalizada esa etapa. De este modo, una vez iniciado el pro-ceso de vistas públicas en torno a una DIA la Junta está impedida de tomar acción alguna relacionada a ella hasta tanto no emita una resolución, en la que se dé por termi-nado el proceso de vistas públicas, según lo dispuesto en la precitada disposición reglamentaria.
En el caso de autos, surge del expediente administrativo que luego de las vistas públicas celebradas en las cuales se consideró la DIA-P, la J.C.A. emitió una resolución en la cual aprobó el Informe del Panel Examinador. Ésta, ade-más, fue notificada a las partes, incluyendo a los miembros de la comunidad que se oponen al proyecto. Véanse: la Re-solución y Notificación de 13 de mayo de 1993, pág. 2; Apéndice, pág. 1094. Esta resolución dio por finalizada la etapa de consideración de la DIA-P.
Luego de ello, ante la elaboración del suplemento a la DIA-P, se realizaron nuevas vistas públicas en las cuales, entre otras cosas, se discutió la solicitud de los recurridos. Estas nuevas vistas públicas fueron notificadas al público en conformidad con la Sec. 6.1 del Reglamento sobre DIA, supra, que requiere, entre otras cosas, la publicación de un aviso en dos (2) periódicos de circulación general en Puerto *451Rico. Véase Apéndice de la petición de certiorari de la Au-toridad de Carreteras y Transportación, pág. 16. Con ello se abrió una nueva etapa de vistas públicas, que conforme al reglamento interrumpió “todo trámite o término pro-visto en [el Reglamento sobre Declaraciones de Impacto Ambienta] hasta tanto finalice ... mediante Resolución co-rrespondiente de la Junta”. (Enfasis suplido.) Id.
En el expediente administrativo no consta resolución al-guna de la J.C.A. que dé por finalizada esta nueva etapa de vistas públicas en dicha entidad. Como señalamos antes, las cartas remitidas por el Presidente de la J.C.A. al Dr. Carlos Pesquera el 29 de enero de 1997 y al Dr. Carlos Colón de Armas, Subdirector Ejecutivo de la A.C.T., el 15 de agosto del mismo año, no constituyen una resolución de la Junta para los propósitos del Reglamento sobre DIA, pues, conforme el Art. 15 de la Ley Orgánica de la J.C.A., 12 L.P.R.A. see. 1134, las resoluciones de la Junta, entre otras cosas, deben ser notificadas por correo certificado a las partes interesadas y deben contener una certificación del Secretario de la J.C.A.(5)
La consecuencia jurídica de la ausencia de una resolu-ción con este fin la prescribe el propio reglamento: todos los trámites o términos relacionados a la consideración de la DIA prescritos por el reglamento sobre declaraciones de impacto ambiental de la J.C.A. están interrumpidos. En vista de ello, es forzoso concluir, además, que no existe una DIA-F y que, por lo tanto, no existe una decisión adminis-trativa de la cual recurrir ante el Tribunal de Circuito de Apelaciones. Asimismo, en virtud de que todos los trámites en torno a la DIA permanecen interrumpidos, la notifica-ción a la A.C.T. en la que se le expresó que la DIA-P cum-plía con la Ley sobre Política Pública Ambiental y se le autorizó a publicar un aviso sobre su disponibilidad, es inválida.
*452IV
Hay que señalar, no obstante, que la ausencia de una DIA debidamente aprobada por la J.C.A., le impide la A.C.T. iniciar la construcción del proyecto. La existencia de una DIA debidamente aprobada por la J.C.A. es un requisito indispensable para iniciar cualquier acción que afecte significativamente al medio ambiente. Véanse: Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. see. 1124(c); Misión Ind. P.R. v. J.P., supra, págs. 175-176; Misión Ind. P.R v. J.C.A., supra, págs. 922-923; García Oyóla v. J.C.A., supra, pág. 539; Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 720 (1974).
Ante esta circunstancia los recurridos no están faltos de remedio. Para hacer valer la obligación de la A.C.T. en este caso, tienen disponibles el recurso de mandamus, según establece el Art. 20 de la Ley sobre Política Pública Am-biental, 12 L.P.R.A. see. 1139,(6) y el recurso de injunction.
Es preciso reiterar, por último, que al evaluar los recla-mos presentados en torno al proyecto propuesto, “[n]o ... pretende[mos] paralizar una obra, sino asegurar que se cumplan los requisitos estatutarios de estirpe constitucio-nal, garantizar la conservación del ambiente y la salud de los ciudadanos afectados”. García Oyóla v. J.C.A., supra, pág. 539.

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Corrada Del Río concurrieron sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.

 Cabe señalar que el 24 de junio de 1998 la Junta de Planificación emitió una resolución, en la que adoptó una extensión de la PR-66, desde Canóvanas hasta Río Grande.


 El Secretario del Departamento de Transportación y Obras Públicas es tam-bién el Presidente de la Autoridad de Carreteras y Transportación. Véase la Ley de la Autoridad de Carreteras y Transportación de Puerto Rico, Ley Núm. 74 de 23 de junio de 1965, según enmendada, 9 L.P.R.A. see. 2002 et seq.. No obstante, la carta debió ser dirigida al Dr. Carlos Pesquera en su calidad de Presidente de la Autoridad de Carreteras y Transportación de Puerto Rico ( en adelante A.C.T.).


 Esta determinación es incompatible con el requerimiento que hizo la propia Junta de Calidad Ambiental (en adelante la J.C.A.) en su Resolución de 13 de mayo de 1993, al adoptar el informe del panel examinador, en cuanto a la necesidad de que la DIA-P discutiera el impacto ambiental acumulativo de todas las etapas del pro-yecto propuesto.


 En la carta se hicieron, además, varias recomendaciones.


 12 L.P.R.A. see. 1134.


 Con respecto a este recurso, véase lo señalado en Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 174 esc. 70 (1998).